Citation Nr: 0914285	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 
1972, from December 1990 to June 1991, from October 1991 to 
July 1992, and from August 1992 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied a rating in excess of 
20 percent for the service connection chronic lumbosacral 
strain and reopened the claim for service connection for a 
left wrist disability, and, after considering the claim on 
the merits, denied service connection for a left wrist 
disability.  In January 2008, the Veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  

In May 2008 the Board issued a decision on a several issues, 
not all of which are now before the Board.  In pertinent 
part, the Board found that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a left wrist disability, and after considering 
the claim on the merits, denied service connection for a left 
wrist disability.  In the May 2008 decision, the Board also 
denied a rating in excess of 20 percent for the service-
connected lumbosacral strain.  The Veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In December 2008 the Veteran and VA filed a 
Joint Motion for Partial Remand in this matter, specifying 
that the only issues to be vacated and remanded were the 
denial of service connection for a left wrist disability and 
the denial of a rating in excess of 20 percent for 
lumbosacral strain.  In December 2008, the Court granted the 
Joint Motion for Remand.  

The issue of entitlement to service connection for a left 
wrist disability is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDING OF FACT

1.  The preponderance of the evidence is against finding that 
there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's service-connected low back disability is 
manifested by neurological manifestations in the right lower 
extremity which approximate no more than mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected low back disability have not been met.  
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5237, 5242, 5243 (2008).

2.  The criteria for a separate rating of 10 percent for 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the sciatic nerve) in the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.71a, 4.123, 4.124a, Diagnostic Code 
8620 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  In addition, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and impact upon 
employment and daily life.  Id. at 43-44.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2003 and June 2005 
that fully addressed the notice elements in this matter.  
These letters informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board also notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  In addition the Veteran was 
not specifically notified of the Dingess precedent.  The 
Board finds, however, that these notice errors did not affect 
the essential fairness of the adjudication because the 
December 2003 and June 2005 letters, together with the 
development of the Veteran's claim before and after providing 
notice, rendered the notice and timing errors non-
prejudicial.  In this regard, the Board notes that, while the 
December 2003 and June 2005 letters did not specifically 
conform to the guidance provided in Vazquez-Flores and 
Dingess, the Veteran was advised of his opportunities to 
submit additional evidence and was informed that, at a 
minimum, he needed to submit evidence showing his service-
connected disability had increased in severity.

Subsequently, an SOC dated in August 2005 notified the 
Veteran of the evidence that had been received in support of 
his claim, and provided him with yet an additional 60 days to 
submit more evidence.  The SOC also discussed the evidence 
included in the record, provided him with the criteria 
necessary for entitlement to a higher disability rating for 
his service-connected low back disability, and provided the 
reasons why his claim was being denied.  In addition, he 
testified at a hearing before the undersigned in January 
2008.  Also, after the Court remanded this matter to the 
Board, he was provided an additional 90 days to submit 
additional evidence or argument.  In a document received in 
February 2009, the Veteran indicated he had nothing else to 
submit, and requested the Board proceed.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a full and 
meaningful opportunity to participate effectively in the 
processing of his claim.  In sum, the Board finds that the 
post-adjudicatory notice and opportunity to develop the case 
during the administrative appellate proceedings which led to 
the RO and Board decisions did not affect the essential 
fairness of the adjudication, and rendered any notice and 
timing errors non-prejudicial.  See Vazquez-Flores, supra.

The Board also finds that  VA has satisfied its duty to 
assist the Veteran in the development of the claim.  The RO 
has obtained the veteran's VA treatment records and VA 
examinations were scheduled.  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance is required 
to fulfill VA's duty to assist the Veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II. Factual Background

Private treatment records show that in January 2003 the 
Veteran underwent an evocative discogram at L2-3, L3-4, and 
L4-5.  The pre-operative diagnosis was low back pain with 
right leg radiculopathy.  An X-ray of the lumbar spine dated 
in January 2003 showed two bulging discs.  In February 2003, 
the Veteran complained of continual pain and numbness and 
tingling down the right leg, which was attributed to his 
lower lumbar disorder resulting from an injury in the Vietnam 
war.  He also reported right gluteal pain and some lower 
lumbar discomfort.  

VA treatment records dated from 2004 showed that the Veteran 
was seen on multiple occasions for complaints of low back 
pain with radiating pain down the right leg.  In June 2004, 
he had no neurologic complaints, and he was found to have 
full range of motion and no radicular signs.  At a November 
2004 neurological consultation, he reported that his low back 
pain went behind his right leg to his knee.  Examination 
showed that straight leg raising test was diminished on the 
right side, there was 4/5 strength on the right side, and 
there was no wasting.  Sensory examination was normal except 
on the right side the thigh was slightly diminished.  His 
gait was normal.  The diagnosis was history of degenerative 
joint disease of the lumbosacral spine, with some radiation 
to the right leg.  A November 2004 EMG showed no evidence of 
right lumbar radiculopathy or neuropathy.  In December 2004 
he complained of chronic lower right back pain and right 
lower extremity pain since service.  He reported using a TENS 
until successfully.  In April 2005 he reported the pain was 
localized to the right lower back, with occasional radiating 
down the right leg.  He had no bowel or bladder dysfunction.  

On VA examination in January 2004, the Veteran reported 
constant back pain radiating to the right leg, sometimes with 
numbness, which had progressively worsened and kept him awake 
at night.  He reported flare-ups of back pain when he turned 
suddenly or did any heavy lifting.  He had no associated 
symptoms of bladder or bowel complaints.  He took 800 mg of 
ibuprofen a day for back pain.  On examination he was in no 
acute distress, had a normal gait, and moved normally about 
the examination room.  He could forward bend to 85 degrees to 
within an inch of the floor and could backward extend to 20 
degrees, at which point he experienced back pain.  Straight 
leg raising was positive at 45 degrees on the right.  There 
was left paraspinal muscle spasm and right sciatic notch 
tenderness.  There were no sensory or motor deficits noted.  
He claimed he was retired and had been forced to take an 
early retirement because of his back, but the week before had 
started to work on a light job.  He reported his back pain 
caused him to be incapacitated for three months during the 
past year.  The impression was discogenic disease of the 
lumbar spine, and an X-ray of the lumbosacral spine was 
reported to be normal.  The examiner opined that the 
Veteran's back trouble is, as likely as not, related to the 
injury during military service.

On VA examination in June 2005, the Veteran reported he had 
onset of low back pain of 8 out of 10 (on the pain scale), 
associated with stiffness, and pain radiating into the right 
leg with numbness, that lasted for about 10 minutes.  He 
reported that the pain intensified to 10/10 at times.  He 
denied flare-ups, saying his pain was the same every day.  He 
had a back brace and TENS unit.  He denied difficulty with 
mobility or attending to his ADLs.  Objective examination 
showed he had a normal gait, and flexion of the lumbosacral 
spine was to 70 degrees with a maximum of 82 degrees.  He 
repeated the ranges of motion 20 times, at which time he was 
limited by pain, increasing the knife-like pain and dull 
ache, without fatigue, weakness, or lack of endurance.  The 
orthopedic examination diagnosis was post-traumatic 
lumbosacral spine degenerative changes with disk dessication 
and right neural radiation.  Neurological examination showed 
muscle strength in all extremities was 5/5, except the right 
leg, where it was 1/5.  Sensory testing was within normal 
limits.  The neurological diagnoses included right L2, L3, L4 
nerve entrapment with right-side sciatica.  An X-ray showed 
L5 sacralized and L3 hemangioma.

On VA examination in August 2005, the Veteran reported his 
low back hurt all the time, and his treatment included 
ibuprofen, massage therapy, and chiropractic care.  He had no 
other treatment by a doctor in the past 12 months and no 
flare-ups.  Examination showed slight tenderness on palpation 
of the right paralumbar muscles, but no muscle spasms.  
Manual muscle strength testing was 5/5.  Sensory, light 
touch, to the thigh, legs, and ankles was normal.  Seated 
straight leg raising on the right at 90 degrees, he 
complained of low back pain.  Range of motion of the thoracic 
lumbar spine was to 85 degrees on flexion, with a slight 
complaint of pain at the terminal degree.  Repeated testing 
of flexion was to 80 degrees.  The diagnosis included 
lumbosacral spine with disk protrusion at L5-S1; functional 
impairment "slight plus to moderate"; and no weakness, 
fatigability, or incoordination.

In January 2008, the Veteran testified that he had low back 
pain with radiating pain down the right leg, and sometimes 
numbness and tingling.  He wore a back brace and a knee 
brace, especially when working or exercising.  He testified 
he tried to exercise three or four times a week, and used a 
Nordic track.  He reported constant back pain, even when he 
was sleeping.  He testified that ibuprofen and massage 
therapy from a chiropractor on a weekly basis helped his back 
pain.

In a December 2008 Joint Motion for Partial Remand, the 
parties indicated that the Board had failed to provide any 
discussion as to whether the neurological manifestations of 
the Veteran's low back disability, such as the June 2004 
diagnosis of post-traumatic lumbosacral spine degenerative 
changes with disk desiccation and right neural radiation, and 
right L2, L3, L4 nerve entrapment with right-side sciatica, 
warranted a separate rating to be combined with orthopedic 
manifestations based on limitation of motion under the 
General Rating Formula for Diseases and Injuries of the 
Spine, and Note (1) thereto.  On remand, the Board was to 
address whether the Veteran would be entitled to a rating in 
excess of 20 percent for his low back disability pursuant to 
Note (1) under the General Rating Formula.

III.  Analysis

Under the amendment to the Rating Schedule which became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code (DC) 5237.  
The new regulations provide a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.

The amended rating criteria provide that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  In addition, the 
amended rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  Note (2).

With regard to the Veteran's degenerative disc disease, under 
DC 5243 intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, DC 5243 provides a 20 
percent rating for incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks during the previous 12 months.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (1).

Upon review of the medical evidence, the Board finds that the 
preponderance of the competent evidence of record weighs 
against the assignment of rating in excess of 20 percent for 
the orthopedic manifestations of the Veteran's service-
connected low back disability.  The objective evidence of 
record during the time period in question consists of VA 
examinations, VA treatment records, private treatment 
records, and the Veteran's testimony, and shows that he 
consistently complained of low back pain radiating to the 
right leg, functional limitations with walking and lifting 
and exercising due to low back pain, and the need to wear a 
back brace.  Objective examinations showed some limitation of 
motion, tenderness, muscle spasms, and some functional 
impairment with repetitive use.

At no time, however, did the findings of limitation of motion 
of the low back approximate ankylosis or forward flexion of 
30 degrees or less, or ankylosis, even considering the pain 
at the end ranges of motion.  A review of the record shows 
that the low back disorder has never, at any point during the 
period in question, been manifested by complaints or 
objective findings or functional impairment such that would 
warrant an rating in excess of 20 percent.  Rather, the 
clinical and reported findings during the time period in 
question more nearly approximated the criteria for 20 percent 
rating.  38 C.F.R. § 4.7.  Moreover, while the Veteran 
reported on VA examination in 2004 that his back pain caused 
him to be incapacitated for three months during the past 
year, there was no allegation or notation that he required 
bed rest prescribed by a physician and treatment by a 
physician.  Thus, the criteria for a 40 percent rating for 
the Veteran's service-connected low back disability have not 
been met under any of the aforementioned applicable rating 
criteria.

The Board has also considered the complaints of low back 
pain, flare-ups, limits on activities, fatigability, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence (shown on either VA examinations or 
treatment records) to conclude that the Veteran's back pain 
and other problems have been associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
lumbar spine disability, under 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The record reflects that service 
connection for chronic lumbosacral strain has been in effect 
since May 1999.  On VA examination in 2004, the examiner 
opined that the Veteran had discogenic disease, and that his 
back trouble was, as likely as not, related to an injury in 
service.  Thus, giving him the benefit of the doubt, the 
Board will consider the Veteran's neurological manifestations 
of his lumbar spine disability as part of the service-
connected low back disability.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  DC 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of that nerve.

In that regard, the record reflects that the Veteran has 
complained of low back pain with pain radiating to the right 
leg.  He has also reported numbness and tingling in the right 
leg, and some weakness of the right leg has been noted.  VA 
examination in 2004 showed straight leg raising as positive 
at 45 degrees on the right, and there was left paraspinal 
muscle spasm and right sciatic notch tenderness.  On VA 
examination in June 2005, the diagnoses included right L2, 
L3, L4 nerve entrapment with sciatica on the right.  On VA 
examination in August 2005, there was slight tenderness on 
palpation of the right paralumbar muscles, but no muscle 
spasms.  Manual muscle strength testing was 5/5.  Sensory, 
light touch, to the thigh, legs, and ankles was normal.  The 
diagnoses included lumbosacral spine with disk protrusion at 
L5-S1, and functional impairment "slight plus to moderate".  
Although weakness of the right lower extremity was noted, 
there was no report of any bowel or bladder problems, muscle 
atrophy, sensory loss, etc., that would warrant an evaluation 
in excess of 10 percent or more than a mild degree of 
incomplete paralysis of the sciatic nerve.  Accordingly, the 
Board finds the Veteran's current radicular symptoms of the 
right lower extremity are primarily sensory, and are 
compatible with a finding of incomplete paralysis of the 
sciatic nerve that is mild in degree.  Under 38 C.F.R. § 
4.124a, when neurological involvement is wholly sensory, the 
rating should be for the mild, or at the most, the moderate 
degree for each lower extremity.  As a result, the Board 
finds that a separate 10 percent evaluation for neurological 
manifestations of the Veteran's service-connected low back 
disability is in order.

In summary, therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a rating 
in excess of 20 percent for the orthopedic manifestations of 
his service-connected lumbosacral strain.  However, the Board 
also finds that the evidence at least raises a reasonable 
doubt that a separate 10 percent evaluation is warranted for 
the neurological manifestations of the Veteran's service-
connected low back disability.

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the Veteran's service-connected 
low back disability.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
Veteran's service-connected lumbosacral strain, alone, cause 
marked interference with his employment, or either in the 
past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  
The Veteran said he retired from the Post Office because he 
received an "early out" offer.  He has worked several jobs 
since then, which have lasted for only short periods of time, 
but there has been no showing or allegation that he left any 
one job solely because a service-connected disability 
markedly interfered with that job.  To the extent that the 
Veteran's employment may be impaired by his service-connected 
disability, the evaluation assigned herein under the Rating 
Schedule contemplates such level of interference.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 

ORDER

A rating in excess of 20 percent for the service-connected 
lumbosacral strain is denied.

A separate 10 percent rating for the neurological 
manifestations of the Veteran's service-connected low back 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In the December 2008 Joint Motion for Partial Remand, the 
parties agreed that remand was required for the Board to 
provide adequate reasons or bases as to whether VA had 
satisfied its duty to assist the Veteran in the development 
of the claim.  The parties noted that the Board did not make 
a specific finding that the Veteran did not injure his left 
wrist in his 1969 in-service motor vehicle accident, but 
rather, the Board neglected to address whether the Veteran, 
as a combat Veteran, was entitled to the relaxed evidentiary 
standards of 38 U.S.C.A. § 1154(b), with regard to his lay 
statements being sufficient to establish the service 
incurrence element of his claim.  

The parties also indicated in the Joint Motion that the Board 
should reconsider the Veteran's lay evidence of his ongoing 
symptomatology since service and the October 1994 VA 
diagnostic impression of "residual pain status post left 
wrist injury, 1968", and adequately address whether the duty 
to assist has been satisfied in this case, including whether 
the evidence of record is sufficient to trigger VA's duty to 
provide a medical examination or opinion under 38 C.F.R. 
§ 3.159.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Under section 1154(b), in the case of any Veteran who engaged 
in combat with the enemy in active service during a period of 
war, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

38 U.S.C.A. § 1154(b) does not, however, create a presumption 
of service connection for a combat veteran's alleged 
disability.  The claimant is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Likewise, 

The Veteran was awarded the Combat Action Ribbon (CAR), and 
therefore his statements concerning the wounds he received in 
combat are accepted as credible under section 1154(b).  
However, as noted above, that law does not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service, 
and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).

With regard to invoking 38 U.S.C.A. § 1154, the Board notes 
that the Veteran received a CAR in July 1969.  Service 
treatment records (STRs) show, however, that he injured his 
finger in a truck accident in Vietnam in August 1969.  Thus, 
it is unclear whether the Veteran was involved in combat at 
the time of the August 1969 truck accident, and, whether he 
is entitled to consideration under section 1154(b) with 
regard to his claim that he injured his wrist during service.  
It appears that he Veteran was treated in Vietnam (at the NSA 
Hospital in DaNang) from August 20, 1969, until he was 
medevaced for additional treatment on August 22, 1969.  In 
the hospitalization report from that facility (apparently the 
USNH, Guam), it was noted that he was injured when a truck in 
which he was a passenger overturned and he was thrown to the 
ground.  In his March 1994 Medical Evaluation Board (MEB) 
proceedings with the National Guard, the Veteran reported he 
that he had a motor vehicle accident in Vietnam in 1969, when 
his truck rolled after hitting a mine.  It is unclear from 
the Veteran's various, but similar accounts, of the truck 
accident in service whether he was involved in a combat 
situation at the time or whether a mine actually caused the 
truck to overturn.  Thus, on remand, attempts should be made 
to obtain additional documentation regarding the truck 
accident on August 20, 1969.  To that end, a request should 
be made for any additional personnel records for the Veteran, 
as well as any hospitalization records for the Veteran dated 
from August 20, 1969, to August 22, 1969.  Also, an attempt 
should be made to obtain unit records for the Veteran's unit 
(H & S Co, 3d AmTracBn, 1st MarDiv (Rein) FMF) from that date 
(August 20, 1969).  After that, a determination should be 
made as to whether the Veteran should be entitled to the 
presumption afforded by 38 U.S.C.A. § 1154.

With regard to a VA examination, the Board notes that 
pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post- service 
treatment for a condition or other possible association with 
military service.  

In the McLendon case, supra, the Court held that credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  

In this case, the record contains medical evidence of a 
current left wrist disability.  The first post-service 
treatment record mentioning the left wrist the March 1994 
MEB, which noted he had diffuse elbow and wrist pain of 
undetermined etiology, with the approximate date of origin 
unknown.  At that time he did report the truck accident in 
service.  Then, on VA examination in October 1994, the 
Veteran complained he had injured his left wrist in service, 
but only had insignificant wrist pain until two years prior, 
when the pain severity increased.  The impressions included 
residual pain status post left wrist injury, 1968.  Arguably, 
the VA examiner's diagnosis coupled with Veteran's lay 
statements that he has had wrist pain since service would 
meet the "low threshold" standard of McLendon.  What is 
problematic in this case is that it has yet to be established 
that the Veteran suffered an event, injury, or disease in 
service involving his left wrist.  The Board acknowledges 
that it is clear he was involved in a truck accident and 
sustained other serious injuries.  Thus, after the 
aforementioned attempts to obtain records are made, and a 
determination has been made as to whether the Veteran is 
entitled to consideration under 38 U.S.C.A. § 1154(b) 
regarding this claim, another determination should be made as 
to whether the Veteran should be entitled to a VA examination 
with nexus opinion, pursuant to McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Make a request for any additional 
personnel records for the Veteran, and 
for hospitalization records pertaining to 
his treatment in Vietnam dated from 
August 20, 1969, to August 22, 1969.  

2.  Make a request for unit records for 
the Veteran's unit (H & S Co, 3d 
AmTracBn, 1st MarDiv (Rein) (FMF) on or 
about August 20, 1969, which might 
corroborate the Veteran's account that he 
was injured when the truck in which he 
was riding struck a land mine.  

3.  Make a determination as to whether 
the Veteran should be entitled to 
consideration under 38 U.S.C.A. § 1154(c) 
for this claim.

4.  After completing the aforementioned 
development to the extent feasible, if 
deemed necessary to decide the claim, 
schedule the Veteran for examination to 
determine the nature, extent, and 
etiology of any left wrist disability.  
The claims file must be made available 
for review by the physician, who should 
be asked to render an opinion as to the 
following question:

a.  Is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any current left 
wrist disability is a result of active 
military service, including the in-
service incident wherein the Veteran 
injured his left finger when a truck 
in which he was a passenger in Vietnam 
overturned; or is such a causal 
relationship unlikely (i.e., less than 
a 50 percent probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

5.  Readjudicate the claim.  If the claim 
remains denied, issue an appropriate 
Supplemental Statement of the Case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


